                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


 UNITED STATES OF AMERICA                           )
                                                    )    NO. 3:08-cr-00205
 v.                                                 )
                                                    )    JUDGE CAMPBELL
 CORWIN HARRIS                                      )


                                MEMORANDUM AND ORDER

        Pending before the Court are Defendant’s pro se Motion for Reduction-in-Sentence Under

18 U.S.C. § 3582(c)(1)(A)(i) (Doc. No. 125); a Supplemental Motion for Compassion Release

(Doc. No. 132), filed by counsel for Defendant; and the Government’s Response to the Motions

(Doc. No. 137). For the reasons set forth below, Defendant’s Motions (Doc. Nos. 125, 132) are

DENIED.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

        On September 8, 2009, Defendant pled guilty to drug trafficking charges, before former

Judge Robert L. Echols, through a Plea Agreement with the Government. (Doc. Nos. 86, 87). More

specifically, Defendant pled guilty to conspiracy to distribute, and possess with intent to distribute,

five kilograms or more of cocaine, in violation of 21 U.S.C. § 846 (Count One), and attempted

possession with intent to distribute five kilograms or more of cocaine, in violation of 21 U.S.C. §

846 (Count Three). (Id.) Through the Plea Agreement, the parties agreed the recommended

guideline range was 360 months to life (based on a total offense level of 38 and a criminal history

category of VI). (Doc. No. 87 ¶ 10(c)). In addition, the Government agreed to dismiss another drug

trafficking charge (Count Two) at sentencing. (Id. ¶ 3). At the subsequent sentencing hearing,




      Case 3:08-cr-00205 Document 138 Filed 02/05/21 Page 1 of 8 PageID #: 482
Judge Echols granted a variance and sentenced Defendant to 260 months of imprisonment. (Doc.

Nos. 97, 98, 99).

        Defendant’s pending motions reference the COVID-19 coronavirus pandemic. The

COVID-19 coronavirus pandemic has been declared a national public health emergency.1 As of

February 3, 2021, COVID-19 had killed more than 441,000 Americans and infected over

26 million.2 The Centers for Disease Control and Prevention (“CDC”) advises that individuals

with certain underlying health conditions and older adults are at an increased risk for severe illness

and death if they contract the virus.3 The CDC defines “severe illness” as hospitalization,

admission to the ICU, intubation or mechanical ventilation, or death.4 According to the CDC,

“[t]he best way to prevent illness is to avoid being exposed to the virus.”5

                                  II. STANDARD OF REVIEW

        In December 2018, Congress passed the First Step Act, Section 603 of which transformed

the process for compassionate release under § 3582(c)(1)(A) to allow prisoners to directly petition



1
     See    Renewal     of    Determination     that     a     Public     Health Emergency  Exists,
www.phe.gov/emergency/news/healthactions/phe/Pages/covid-19-2Oct2020.aspx (renewing, effective
Jan. 21, 2021, determination that a nationwide public health emergency exists due to the COVID-19
pandemic and has existed since January 27, 2020) (last visited Feb. 3, 2021).
2
    CDC, COVID Data Tracker, http://covid.cdc.gov/covid-data-tracker (last visited on Feb. 3, 2021).
3
    CDC, People Who Are at Increased Risk for Severe Illness, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-at-increased-risk.html (last visited Feb. 3, 2021).
4
    CDC, Evidence Used to Update the List of Underlying Medical Conditions That Increase a Person’s
Risk of Severe Illness from COVID-19, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/evidence-table.html (last visited on Feb. 3, 2021).
5
  CDC, How COVID-19 Spreads, https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-
covid-spreads.html. (last visited Feb. 3, 2021).


                                                   2




    Case 3:08-cr-00205 Document 138 Filed 02/05/21 Page 2 of 8 PageID #: 483
courts. Until this amendment, compassionate release motions could only be brought by the

Director of the Bureau of Prisons, an option that was infrequently exercised.6 The compassionate

release statute now states in relevant part:

           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
           motion of the defendant after the defendant has fully exhausted all
           administrative rights to appeal a failure of the Bureau of Prisons to bring a
           motion on the defendant’s behalf or the lapse of 30 days from the receipt of
           such a request by the warden of the defendant’s facility, whichever is earlier,
           may reduce the term of imprisonment (and may impose a term of probation
           or supervised release with or without conditions that does not exceed the
           unserved portion of the original term of imprisonment), after considering the
           factors set forth in section 3553(a) to the extent that they are applicable, if it
           finds that—

           (i) extraordinary and compelling reasons warrant such a reduction…

           and that such a reduction is consistent with applicable policy statements
           issued by the Sentencing Commission;

18 U.S.C. § 3582(c)(1)(A).

        The requirement that a prisoner exhaust administrative rights to appeal or wait 30 days

after the first request to the prison is a mandatory claims-processing rule. United States v. Alam,

960 F.3d 831, 833 (6th Cir. 2020). In Alam, the Sixth Circuit considered the exhaustion

requirement in the context of the unique circumstances presented by the COVID-19 pandemic and

concluded that exhaustion “operates as an ‘unyielding procedural requirement[]’” and is not

subject to equitable exceptions. Id., at 834. If a prisoner fails to comply with the exhaustion




6
    The first year after passage of the First Step Act, 145 offenders were granted compassionate release
under 18 U.S.C. § 3582(c)(1)(A), a five-fold increase from fiscal year 2018, during which 24 compassionate
release motions were granted. See United States Sentencing Commission, The First Step Act of 2018: One
Year of Implementation, 46-49 (Aug. 31, 2020); United States v. Jones, 980 F.3d 1098, 1101 n.1 & 1105
(6th Cir. 2020). Of the motions granted during the first year, 96 were filed by the offender. Id.

                                                    3




    Case 3:08-cr-00205 Document 138 Filed 02/05/21 Page 3 of 8 PageID #: 484
requirement, the Alam Court instructed that district courts should dismiss the prisoner’s request

for compassionate release without prejudice. Id.

        Once the exhaustion requirement is satisfied, district courts in the Sixth Circuit are to

evaluate the merits of a request for compassionate release by applying a three-step test. United

States v. Jones, 980 F.3d 1098, 1105-08 (6th Cir. 2020).7 “At step one, a court must ‘find[]’

whether ‘extraordinary and compelling reasons warrant’ a sentence reduction.” Id., at 1107-08.

Step two requires the court to “‘find[]’ whether ‘such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.’” Id., at 1108. At step three, the court

must consider “any applicable § 3553(a) factors and determine whether, in its discretion, the

reduction authorized by [steps one and two] is warranted in whole or in part under the particular

circumstances of the case.” Id.

        In Jones, the Sixth Circuit also addressed the issue of whether the district court, as part of

step two, should have applied Sentencing Guideline Section 1B1.13 (“Reduction in Term of

Imprisonment Under 18 U.S.C. § 3582(c)(1)(A) (Policy Statement)”), which was promulgated in

2006. Id., at 1108-11. The court pointed out that, since the First Step Act was enacted in 2018, the

Sentencing Commission has not amended the policy statement and, as currently worded, the

existing policy statement applies only to motions filed by the BOP. Id. Finding the existing policy

statement “inapplicable” to cases filed by an imprisoned person, Jones instructs that in considering

such a filing, a court may “skip” step two of the inquiry and has “full discretion to define




7
    The Government argues Jones was wrongly decided.

                                                   4




     Case 3:08-cr-00205 Document 138 Filed 02/05/21 Page 4 of 8 PageID #: 485
‘extraordinary and compelling’ without consulting the policy statement § 1B1.13.” Id., at 1111;

see also United States v. Navarro, ___ F.3d ___, 2021 WL 287756 (6th Cir. Jan. 28, 2021).

                                         III. ANALYSIS

        As an initial matter, the Court concludes that Defendant has met the exhaustion

requirement of Section 3582(c)(1)(A). Defendant has attached his request to the Warden of the

facility where he is housed, dated May 14, 2020, requesting compassionate release (Doc. No. 125),

and the Government does not contest that he has exhausted administrative remedies. (Doc. No.

137, at 6).

        Through his filings, Defendant presents the following basis for his request for

compassionate release. Defendant is 45 years old and is currently housed at Forrest City Low FCC

in Arkansas. He has served approximately 60% of his 260-month sentence, and his projected

release date is April 28, 2027. Defendant states that, while he does not suffer from chronic

conditions that increase his risk for severe illness if he contracts COVID-19, the facility where he

is being housed has had a severe outbreak. Defendant also points out that the risk of transmission

among the inmate population is extremely high. Compassionate release is also warranted,

Defendant contends, because, if sentenced today, he would face a lower sentence – a mandatory

minimum of only 10 years instead of 20 – given the changes brought about by the First Step Act.

According to Defendant, these factors constitute “extraordinary and compelling reasons” for the

Court to grant compassionate release.

        The Government argues release is not warranted because the BOP has made great efforts

to maintain the safety of inmates during the pandemic, and Defendant has not identified any

underlying risk factors. The Government also argues that, even if Defendant’s guideline range is

                                                 5




    Case 3:08-cr-00205 Document 138 Filed 02/05/21 Page 5 of 8 PageID #: 486
somewhat lower today (324-405), his 260-month sentence is still significantly lower than that

range. Thus, the Government contends, these factors do not constitute “extraordinary and

compelling reasons” for a sentence reduction.

       For purposes of Defendant’s request, the Court will assume he has demonstrated

“extraordinary and compelling reasons” for compassionate release. As instructed by Jones,

therefore, the Court will proceed to step three – consideration of the Section 3553(a) factors to

determine if release is appropriate.

       Section 3553(a) requires the Court to “impose a sentence sufficient, but not greater than

necessary” to comply with a number of factors including: the nature and circumstances of the

offense and the history and characteristics of the defendant; the need for the sentence imposed to

reflect the seriousness of the offense, to promote respect for the law, and to provide just punishment

for the offense; to afford adequate deterrence to criminal conduct; to protect the public from further

crimes of the defendant; the applicable Sentencing Guidelines range; and the need to avoid

unwarranted sentence disparities among defendants with similar records who have been found

guilty of similar conduct. 18 U.S.C. § 3553(a).

       Defendant argues these sentencing factors support release because he has served a

substantial portion of his sentence; if sentenced today, he would be subject to a 10-year mandatory

minimum instead of a 20-year mandatory minimum; his criminal history relates primarily to his

use of illegal narcotics; he has participated in programs, while incarcerated, that will help him find

work when released; he is unlikely to reoffend given his age; and he has plans to live with his sister

and attend technical school upon release.




                                                  6




    Case 3:08-cr-00205 Document 138 Filed 02/05/21 Page 6 of 8 PageID #: 487
       The Government argues Defendant should serve the remaining 40% of his sentence based

on the need to protect the public from further crimes, and the need for deterrence. The Government

points out the serious nature of the offenses of conviction, and that Defendant has an extensive

criminal history, including numerous instances of probation violations.

       Nature and Circumstances of the Offense. According to the “Factual Basis” section of the

Plea Agreement describing the offenses of conviction, Defendant distributed over 50 kilograms of

cocaine he obtained from a source in Texas. (Doc. No. 87). Defendant also possessed firearms,

including a 9mm pistol and an AK-47 type weapon. (Id.) When Defendant was apprehended during

an undercover cocaine buy, the police seized $99,966.00 from him, as well as 20 pounds of

marijuana. (Id.)

       History and Characteristics of the Defendant. Defendant is 45 years old. He reported,

through the PSR, that he had a relatively stable childhood, and that he had obtained a GED. The

PSR also indicates a history of drug abuse, which was the primary basis for Judge Echols’ decision

to sentence Defendant below the applicable guideline range. (Doc. No. 99-1, at 17).

       According to the PSR, Defendant has an extensive criminal history that extends over most

of his adult life. Defendant’s convictions primarily involve illegal drugs, but they also include a

conviction for domestic assault and weapons charges. Although Defendant received a probation

sentence on several convictions, he violated the terms of probation on multiple occasions.

Defendant qualified for the highest criminal history category – Criminal History Category VI (13

or more points) – with 23 criminal history points. He was also determined to be a Career Offender

based on his prior convictions for drug trafficking.




                                                 7




   Case 3:08-cr-00205 Document 138 Filed 02/05/21 Page 7 of 8 PageID #: 488
       Sentencing Guideline Range. With a total offense level of 38 and a Criminal History

Category of VI, the applicable Sentencing Guideline range was 360 months to life. As noted above,

however, Judge Echols granted a substantial variance to 260 months. Even if the applicable

mandatory minimum sentence for Defendant’s offenses has changed, he has not shown that, if

sentenced today, he would be subject to a guideline range lower than 260 months. And Defendant

has not presented a basis for a variance greater than that already granted by Judge Echols.

       Given the very serious nature of Defendant’s offenses of conviction, and the substantial

reduction from the applicable guideline range he has already received as part of his sentence, and

having considered all the factors listed in Section 3553(a), the Court concludes that a sentence of

“time-served” – in this case, approximately 60% of the 260-month sentence – is not sufficient. A

time-served sentence would undermine the need for the sentence imposed to reflect the seriousness

of the offense, the need to protect the public, the need to promote respect for the law, and the need

to afford adequate deterrence. Accordingly, Defendant’s Motions (Doc. Nos. 125, 132) seeking

compassionate release are DENIED.

       It is so ORDERED.


                                                      _______________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 8




   Case 3:08-cr-00205 Document 138 Filed 02/05/21 Page 8 of 8 PageID #: 489
